Warner, C. J.
The error assigned to the judgment of the Court below in this case is, in refusing to sustain the certiorari and dismissing the same. The suit was instituted in the County-Court of Eloyd county upon two promissory notes. The defence set up was that the notes were given for medical services to a physician who was not authorized to practice medicine, and charge for his services as such, under the laws of this State.
By the llth Section of the Act of 1825, a single member of the Board of Physicians in this State, is authorized to grant a temporary license to applicants to practice -medicine, and make report thereof to the next meeting of the Board— such temporary license to continue until the next meeting of the Board; but in no case shall a temporary license be granted by one of the Board after the applicant has been refused license by the Board of Physicians. Cobb’s Dig! 888.
The plaintiff, Dr. Strickland, obtained a temporary license to practice his profession from Dr. Moore, one of the Board of Physicians of the State, for the years 1859, ’60, ’61, ’62 and ’63, respectively. There is no evidence in the record that Dr. Strickland had ever been refused a license by the Board of Physicians. The construction which we give to this act is, that one member of the Board was authorized to *562grant a temporary license to the applicant for each year, though more than one year, reporting his action to the Board, as we presume he did, as it is made his duty to do so ; provided, the Board of Physicians, had not, in the meantime, refused to license the applicant. Whenever the Board of Physicians, as such, refused a license to the applicant, then no one member of the Board could grant him one.
Prom the facts of this case, as the same appear in the record, we think the Doctor was entitled to charge for his services, and that the parties having had the benefit thereof, ought to pay for them, the more especially, as the record shows that his patients did not die, but had the good fortune to recover.
Let the judgment of the Court below be affirmed.